DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered. 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/016762, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
	As indicated in the parent application, Application Number 13/016762, in the non-final Office action dated January 2, 2019 of the parent application, the parent application does not 
	Paragraphs 70-72 of the prior-filed application provide the nearest support for the present claim limitations of “respective vectors.”  The claim language comprises at least two vectors for the first and second coils.  However, the specification of the prior-filed application indicates that the first and second coils have only a single vector.  Consequently, the prior-filed application discloses a single vector for two coils while the present claims specifically note two vectors for two coils.  It is of no consequence that the vectors are later combined into an electrical signal.  Since the prior-filed application does not support two vectors for the first and second coils, the prior-filed application does not support the priority claim of the present application.  The filing date of the present application and not the prior-filed application will be the prior art date for the present application.
Examiner notes that rejections under Section 103 are also provided for a priority date of the parent for the sake of compact prosecution.
The prior filed application does not provide support for the inverse limitation in claim 11.
In the same manner as for claim 1.  The present specification does not provide support for third and fourth coils in series having two separate vectors.  Rather, the parent application indicates that the third and fourth coils have one combined vector.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 30 indicates that third and fourth coils connected in series comprise vectors.  The specification as originally filed fails to provide support for vectors plural.  Rather, the original specification at paragraphs 70-72 recites that the coils in series have a single combined vector.  Consequently, Applicant has failed to provide written description support for claim 30.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-16 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2012/0197108 A1 to Hartmann et al. in view of U.S. Patent No. 6,253,770 B1 to Acker et al.
Regarding claim 1, Hartmann discloses an instrument, comprising: an exterior wall that is operable to be moved relative to a subject, wherein the exterior wall defines and extends along a longitudinal axis and comprises a first depression formed in the exterior wall and a second depression formed in the exterior wall, wherein the second depression is on an opposite side of the exterior wall than the first depression, and wherein a centerline of the first depression extends (i) through a center of the first depression, (ii) perpendicular to the longitudinal axis and (iii) through a center of the second depression (see Figs. 1 and 6 and para 21-40 and 63-73, noting the disclosure of Hartmann and the present application are nearly identical but for the claims of the present application that are not supported by the priority 
Hartmann does not specifically disclose that the first and second coils define two navigational vectors of the respective coils along a line of the coils. 
However, in a similar medical tracking system, Acker discloses a device with connected first and second coils that have respective vectors (two vectors) that are combined to form an electromagnetic signal (see Fig. 8 and col 12 ln 40-col 13 ln 36).
It would have been obvious to one of skill in the art to have combined the teachings of Hartmann and Acker because doing so would provide a combined signal that is stronger than a 
Regarding claim 2, Hartmann discloses an instrument, wherein: the exterior wall comprises a third depression and a fourth depression; the fourth depression is on an opposite side of the exterior wall than the third depression, wherein a centerline of the third depression extends (i) through a center of the third depression, (ii) perpendicular to the longitudinal axis and (iii) through a center of the fourth depression, and wherein the centerline of the third depression extends perpendicular to the centerline of the first depression; and the tracking device further comprises a third conductive wire wound to define a third oval-shaped coil disposed in the third depression, and a fourth conductive wire wound to define a fourth oval-shaped coil disposed in the fourth depression, wherein the third and fourth oval-shaped coils are connected in series (see Figs. 1 and 6 and para 21-40 and 63-73).
Regarding claim 3, Hartmann discloses an instrument,, wherein the third conductive wire and the fourth conductive wire define one or more navigation vectors that are different than the navigation vectors of the first oval-shaped coil and the second oval-shaped coil (see Figs. 1 and 6 and para 21-40 and 63-73).
Regarding claim 4, Hartmann discloses an instrument, further comprising a fifth conductive wire wrapped around the instrument and the longitudinal axis, wherein the fifth conductive wire defines a navigation vector that is different than each of the navigation vectors of the first oval shaped coil and the second oval-shaped coil and the one or more navigation vectors of the third oval-shaped coil and the fourth oval-shaped coil (see Figs. 1 and 6 and para 21-40 and 63-73).

Regarding claim 6-9, Hartmann discloses an instrument, wherein: the second axis of rotation is at a second angle relative to the longitudinal axis; and the second angle is different than the first angle (see Figs. 1 and 6 and para 21-40 and 63-73); wherein:  the second axis of rotation is at a second angle relative to the longitudinal axis; and the second angle is a same angle as the first angle (see Figs. 1 and 6 and para 21-40 and 63-73); wherein: the second axis of rotation is at a second angle relative to the longitudinal axis; and the second angle is 180° different than the first angle (see Figs. 1 and 6 and para 21-40 and 63-73); and wherein the second axis of rotation extends through and is at a second angle relative to the longitudinal axis (see Figs. 1 and 6 and para 21-40 and 63-73).

Regarding claim 10, Acker appears to disclose a device, wherein: the second axis of rotation is at a second angle relative to the longitudinal axis; and the second angle is an inverse of the first angle (see Fig. 8 and col 12 ln 40-col 13 ln 36).
It would have been obvious to one of skill in the art to have combined the teachings of Hartmann and Acker because doing so would provide a combined signal that is stronger than a single signal and would allow the signal to be associated with a common point (see col 12 ln 51-58). 
Further, Examiner notes that it would have been a mere matter of obvious design to determine the best location for the coils based on the shape of the device and the needs of the medical procedure.
Regarding claim 11, Hartmann discloses an instrument, wherein: a distal end of the first oval-shaped coil is at a first radial distance from the longitudinal axis; a distal end of the second oval-shaped coil is at a second radial distance from the longitudinal axis; and the second radial distance is equal to the first radial distance (see Figs. 1 and 6 and para 21-40 and 63-73).
Regarding claim 12, Hartmann discloses an instrument, wherein: a proximal end of the first oval-shaped coil is at a third radial distance from the longitudinal axis; a proximal end of the second oval-shaped coil is at a fourth radial distance from the longitudinal axis; and the fourth radial distance is greater than the third radial distance (see Figs. 1 and 6 and para 21-40 and 63-73).

Regarding claim 14, Hartmann discloses an instrument, wherein: a proximal end of the first oval-shaped coil is at a third radial distance from the longitudinal axis; a proximal end of the second oval-shaped coil is at a fourth radial distance from the longitudinal axis; and the fourth radial distance is equal to the third radial distance (see Figs. 1 and 6 and para 21-40 and 63-73).
Regarding claim 15, Hartmann discloses an instrument, wherein: the first oval-shaped coil has an interference fit with the first depression; and the second oval-shaped coil has an interference fit with the second depression (see Figs. 1 and 6 and para 21-40 and 63-73).
Regarding claim 16, Hartmann discloses an instrument, wherein: the first conductive wire is wound around a first electromagnetic permeable core; and the second conductive wire is wound around a second electromagnetic permeable core (see Figs. 1 and 6 and para 21-40 and 63-73).
Regarding claim 30, Hartmann discloses an instrument, wherein the exterior wall comprises a third depression and a fourth depression; the fourth depression is on an opposite side of the exterior wall than the third depression, wherein a centerline of the third depression extends (i) through a center of the third depression, (ii) perpendicular to the longitudinal axis and (iii) through a center of the fourth depression, and wherein the centerline of the third depression extends perpendicular to the centerline of the first depression; and the tracking 
Hartmann does not specifically disclose that the first and second coils have respective vectors. 
However, in a similar medical tracking system, Acker discloses a device with connected first and second coils that have respective vectors along a line of the coils that are combined to form an electromagnetic signal (see Fig. 8 and col 12 ln 40-col 13 ln 36).
It would have been obvious to one of skill in the art to have combined the teachings of Hartmann and Acker because doing so would provide a combined signal that is stronger than a single signal and would allow the signal to be associated with a common point (see col 12 ln 51-58). 
Claims 1, 2, 4, 5, 7-15, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acker, in view of U.S. PG Pub. No. 2007/0197899 A1 to Ritter et al., and in view of U.S. PG Pub. No. 20100145337 A1 to Janna et al.
Regarding claims 1 and 11-14 Acker discloses an instrument, comprising: an exterior wall that is operable to be moved relative to a subject, wherein the exterior wall defines and extends along a longitudinal axis and locations for first and second coils wherein the second coil location is on an opposite side of the exterior wall than the first coil location, and wherein a centerline of the first coil location extends (i) through a center of the first coil location, (ii) perpendicular to the longitudinal axis and (iii) through a center of the second coil location; and a tracking device comprising a first conductive wire wound to define a first coil partially disposed in the first coil location, wherein the first conductive wire is wound around a first axis of rotation, wherein the first axis of rotation extends through and is at a first angle relative to the longitudinal axis, and a second conductive wire connected in series with the first conductive wire, wherein the second conductive wire is wound to define a second coil partially disposed in the second coil location, wherein the second conductive wire is wound around a second axis of rotation, wherein the first coil and the second coil are angularly offset about the exterior wall with respect to and disposed away from the longitudinal axis, and wherein the first coil and the second coil define respective navigation vectors along a line of the coils and provide a combined electromagnetic signal strength that is greater than electromagnetic signal strengths of each of the first oval-shaped coil and the second oval-shaped coil (see Figs. 4A-C and 8 and col 8 ln 28-col 13 ln 36, noting for example coils 74 A and B, 76 A and B, or 74 C and D and that 
Acker does not specifically disclose that the coil locations are depression in the wall, that the coils are oval shaped, or that the first angle is less than 90°.
Ritter discloses a similar magnetic medical positioning device, wherein the wire coils are shaped in an oval shape (see Fig. 9, para 41, and claim 12).  
It would have been obvious to one of skill in the art to have combined the device of Acker with the further teachings of Ritter because doing so would provide a device with a larger magnetic moment that would improve detectability and signal quality (see Fig. 9, para 41, and claim 12).  
Janna discloses a similar coil based medical positioning device, wherein a holding portion defined by the instrument is within a surface of the exterior wall and defines an oval depression, said first oval coil being disposed within the oval depression and wherein conductive windings define oval apertures (see Figs. 18-20 and para 115-119).
It would have been obvious to one of skill in the art to have combined the device of Acker with the further teachings of Janna because doing so would save space inside the core of the Acker device and would ensure that the wires stayed in place.  Moreover, recessing the coils in an oval depression would protect the coils and hold them in place.
Claim 1 further recites a first conductive wire wound around a first winding axis to form a first oval coil, wherein the first angle is less than 90°.
It would have been an obvious matter of design choice to adjust the distances for the first and second ends, since applicant has not disclosed that such an arrangement solves any 
Further, Examiner notes that Acker indicates that changing the angles of coils relative to the instrument axis is a mere design choice to accommodate the shape of the device and vary the field strengths of the coil elements (see col 9 ln 8-col 10 ln 28).
It would have been obvious to one of skill in the art to use the further teachings of Acker to rearrange the coils because doing so would predictably alter the field strengths and locations relative to the instrument.
Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to shift the location of the coils, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  It would have been obvious to one of skill in the art to have altered the location of the coils because doing so would allow coils to be placed such that varying internal and external instrument geometries can be accommodated.  Said another way, it would have been obvious to place coils along the exterior of the device at an angle when the interior or exterior of the device was angled or required an angled location of the coils. 
Examiner also notes that commensurate subject matter was already found obvious by the Patent Board on June 28, 2017 in the parent application.

It would have been an obvious matter of design choice to adjust the first through fourth coil ends, since applicant has not disclosed that such an arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with coil ends arranged at the claimed angles relative to the instrument axis and each other.  Changing the arrangement of coil ends and angles would have predictably altered the field strengths and location of the coils relative to the instrument axis.  Such a change would have been predictable to a skilled artisan because the field strengths are based on well-known field theory and geometry.
Further, Examiner notes that Acker indicates that changing the angles of coils and coil ends relative to the instrument axis and each other is a mere design choice to accommodate the shape of the device and vary the field strengths of the coil elements (see col 9 ln 8-col 10 ln 28).
It would have been obvious to one of skill in the art to use the further teachings of Acker to rearrange the coils and coil ends because doing so would predictably alter the field strengths and locations relative to the instrument.
Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to shift the location of the coils and coil ends, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  It would have been obvious to one of skill in the art to have altered the location of the coils and coil ends because doing so would allow coils to be placed such that varying internal and 
Examiner notes that Claims 1 and 11-14 substantially duplicate the subject matter found obvious by the Patent Board in the decision dated June 28, 2017 in the parent application.
Regarding claim 2, Acker discloses an instrument, wherein: the exterior wall comprises a third coil location and a fourth coil location; the fourth coil location is on an opposite side of the exterior wall than the third coil location, wherein a centerline of the third depression extends (i) through a center of the third coil location, (ii) perpendicular to the longitudinal axis and (iii) through a center of the fourth coil location, and wherein the centerline of the third coil location extends perpendicular to the centerline of the first coil location; and the tracking device further comprises a third conductive wire wound to define a third coil disposed in the third coil location, and a fourth conductive wire wound to define a fourth coil disposed in the fourth depression, wherein the third and fourth coils are connected in series (see Figs. 4A-C and 8 and col 8 ln 28-col 13 ln 36).
Acker does not specifically disclose that the coil locations are depression in the wall or that the coils are oval shaped.
Ritter discloses a similar magnetic medical positioning device, wherein the wire coils are shaped in an oval shape (see Fig. 9, para 41, and claim 12).  
It would have been obvious to one of skill in the art to have combined the device of Acker with the further teachings of Ritter because doing so would provide a device with a larger 
Janna discloses a similar coil based medical positioning device, wherein a holding portion defined by the instrument is substantially within a surface of the exterior wall and defines an oval depression, said oval coil being disposed within the depression and wherein conductive windings define oval apertures (see Figs. 18-20 and para 115-119).
It would have been obvious to one of skill in the art to have combined the device of Acker with the further teachings of Janna because doing so would save space inside the core of the Acker device and would ensure that the wires stayed in place.  Moreover, recessing the coils in an oval depression would protect the coils and hold them in place.
Regarding claim 3, Acker discloses an instrument, wherein the third conductive wire and the fourth conductive wire define one or more navigation vectors that are different than the navigation vectors of the first oval-shaped coil and the second oval-shaped coil (see Figs. 4A-C and 8 and col 8 ln 28-col 13 ln 36).
Regarding claim 4, Acker discloses an instrument, further comprising a fifth conductive wire wrapped around the instrument and the longitudinal axis, wherein the fifth conductive wire defines a navigation vector that is different than each of the navigation vectors of the first oval shaped coil and the second oval-shaped coil and the one or more navigation vectors of the third oval-shaped coil and the fourth oval-shaped coil (see Figs. 4A-C and 8 and col 8 ln 28-col 13 ln 36, noting 72).

It would have been an obvious matter of design choice to adjust the first and second angles, since applicant has not disclosed that such an arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with coils arranged at the claimed angles relative to the instrument axis and each other.  Changing the arrangement of coils and angles would have predictably altered the field strengths and location of the coils relative to the instrument axis.  Such a change would have been predictable to a skilled artisan because the field strengths are based on well-known field theory and geometry.
Further, Examiner notes that Acker indicates that changing the angles of coil windings relative to the instrument axis and each other is a mere design choice to accommodate the shape of the device and vary the field strengths of the coil elements (see col 9 ln 8-col 10 ln 28).
It would have been obvious to one of skill in the art to use the further teachings of Acker to rearrange the coils because doing so would predictably alter the field strengths and locations relative to the instrument.
Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to shift the location of the coil windings, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  It would have been obvious to one of skill in the art to have altered the location of the coil windings because doing so would allow coil windings to be placed such that varying internal 
Regarding claim 16, Acker discloses an instrument, wherein: the first conductive wire is wound around a first electromagnetic permeable core; and the second conductive wire is wound around a second electromagnetic permeable core (see Figs. 4A-C and 8 and col 8 ln 28-col 13 ln 36, noting that a ferrite core is an electromagnetic permeable core).
Regarding claim 30, Acker and Janna discloses an instrument, wherein the exterior wall comprises a third depression and a fourth depression; the fourth depression is on an opposite side of the exterior wall than the third depression, wherein a centerline of the third depression extends (i) through a center of the third depression, (ii) perpendicular to the longitudinal axis and (iii) through a center of the fourth depression, and wherein the centerline of the third depression extends perpendicular to the centerline of the first depression; and the tracking device further comprises a third conductive wire wound to define a third oval-shaped coil disposed in the third depression, and a fourth conductive wire wound to define a fourth oval-shaped coil disposed in the fourth depression, wherein the third and fourth oval-shaped coils are connected in series; wherein all of the first, second, third, and fourth oval-shaped coils are offset from one another about the longitudinal axis; wherein the third conductive wire and the fourth conductive wire define navigation vectors that are different than the navigation vectors of the first oval-shaped coil and the second oval-shaped coil along the line; and a fifth conductive wire wrapped around the instrument and the longitudinal axis, wherein the fifth conductive wire defines a navigation vector that is different than each of the navigation vectors 
Janna discloses a similar coil based medical positioning device, wherein a holding portion defined by the instrument is within a surface of the exterior wall and defines an oval depression, said first oval coil being disposed within the oval depression and wherein conductive windings define oval apertures (see Figs. 18-20 and para 115-119).
It would have been obvious to one of skill in the art to have combined the device of Acker with the further teachings of Janna because doing so would save space inside the core of the Acker device and would ensure that the wires stayed in place.  Moreover, recessing the coils in an oval depression would protect the coils and hold them in place.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acker, Ritter, and Janna as applied to claim 4 above, and further in view of U.S. PG Pub. No. 2005/0171508 A1 to Gilboa.
Regarding claim 5, Gilboa in combination with Acker, Ritter, and Janna discloses a similar medical positioning device comprising a navigation system comprising: the instrument of claim 5 (see above citations to Acker, Ritter, and Janna);  a localizer operable to generate an electromagnetic field; wherein the first conductive wire and the second conductive wire sense the electromagnetic field and generate a first signal corresponding to the navigation vectors of the first oval-shaped coil and the second oval-shaped coil, the third conductive wire and the 
It would have been obvious to one of skill in the art to have combined the method of Acker with the further teachings of Gilboa because doing so would allow a user to see and visually track a device position over time on a conventional monitor display.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acker, Ritter, and Janna as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2006/0271097 A1 to Ramzipoor et al.
Regarding Claim 15, Ramzipoor discloses a similar medical device coil system that holds a coil in place using the same mechanism as Applicant, wherein coils are held in place using an interference fit (see Fig. 4 and para 49).  Examiner notes that the remaining cited references in combination teach oval coils in oval depressions (see above citations to Acker, Ritter, and Janna). 
It would have been obvious and predictable to substitute one form of fixing a coil for the interference fit taught in Ramzipoor because doing so would predictably hold a coil in place.
Response to Arguments
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive. 

Applicant argues that 208 and 220 will have multiple vectors as noted in paragraph 71.
Applicant’s remarks are again unpersuasive because Applicant has not shown that 208a and 208b or 220a and 220b have two vectors as claimed, noting that deletion of “two” from the claims but still leaving “vectors” plural does not change the scope of the claims.  Essentially, Applicant argues that two perpendicular sets of coils on different circuits can have multiple vectors but claims that two parallel or opposing sets of coils on the same circuit have two vectors.  Further, Applicant admits that only a single signal is formed.  Said single signal indicates that only a single vector is formed and not plural vectors. Since Applicant has not shown that the actually claimed subject matter is supported by the parent application, Applicant has failed to overcome the priority defect noted by the Examiner.
Regarding the rejection over Hartmann, Applicant argues that Hartmann does not antedate the priority of the present application.
Applicant’s remarks are unpersuasive because Applicant is not entitled to the priority date of the parent application for the above discussed reasons.
Applicant argues that Acker does not disclose depressions.
Examiner notes that Janna does as noted in the above rejection.
Applicant argues that Janna discloses a landmark identification system and Ritter discloses a magnetically responsive element and not a tracking system and therefore, Janna and Ritter are not an applicable reference.

Applicant opines without analysis that the prior art does not teach all of the dependent claims.  
Examiner disagrees for the reasons noted in the above rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793